89 F.3d 833
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph Howard FOX, Plaintiff-Appellant,v.Donald BYERLEIN;  Linda Burnham, Defendants-Appellees.
No. 95-2063.
United States Court of Appeals, Sixth Circuit.
June 13, 1996.

1
Before:  KENNEDY and NORRIS, Circuit Judges;  MATIA, District Judge.*

ORDER

2
Ralph Howard Fox appeals pro se from a district court judgment, dated August 14, 1995, that denied his motion for pauper status under 28 U.S.C. § 1915(a).   His appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not needed in this case.   Fed.R.App.P. 34(a).


3
The decision to grant or deny a motion for pauper status lies within the sound discretion of the district court.  Gibson v. R.G. Smith Co., 915 F.2d 260, 261 (6th Cir.1990).   The district court did not abuse its discretion here, as Fox now concedes that he had $267.88 in his prison account when his application for pauper status was filed.   This was more than twice the amount needed to pay the district court's filing fee.   Hence, the court properly denied the motion for pauper status because Fox could pay the filing fee without depriving himself of the necessities of life.  See Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948).   Fox's arguments regarding his alleged inability to pay the fee are all unavailing.


4
Fox also argues that the district court erred by not considering the merits of his mandamus petition.   This argument lacks merit because the district court's review of an application for pauper status is normally based solely on the party's affidavit of indigency.  See Gibson, 915 F.2d at 262-63 (collecting cases).


5
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Paul R. Matia, United States District Judge for the Northern District of Ohio, sitting by designation